Exhibit 10.1
POLYONE CORPORATION
DEFERRED COMPENSATION PLAN
FOR NON-EMPLOYEE DIRECTORS
(As Amended and Restated Effective July 13, 2010)
ARTICLE I
PURPOSE OF THE PLAN
     The purpose of the PolyOne Corporation (the “Company”) Deferred
Compensation Plan for Non-Employee Directors is to provide any Non-Employee
Director of the Company the option to defer receipt of the compensation payable
for services as a Director and to build loyalty to the Company through increased
ownership in the Company’s Common Stock.
ARTICLE II
DEFINITIONS
     As used herein, the following words shall have the meaning stated after
them unless otherwise specifically provided:
     2.1 “Calendar Year” shall mean the twelve month period January 1 through
December 31.
     2.2 “Change in Control" shall mean any of the following events:
(a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of voting securities of the
Company where such acquisition causes such Person to own 20% or more of the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that for purposes of this
subsection (a), the following acquisitions shall not be deemed to result in a
Change of Control: (i) any acquisition directly from the Company, (ii) any
acquisition by the Company, (iii) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any corporation
controlled by the Company or (iv) any acquisition by any corporation pursuant to
a transaction that complies with clauses (i), (ii) and (iii) of subsection
(c) below; provided, further, that if any Person’s beneficial ownership of the
Outstanding Company Voting Securities reaches or exceeds 20% as a result of a
transaction described in clause (i) or (ii) above, and such Person subsequently
acquires beneficial ownership of additional voting securities of the Company,
such subsequent acquisition shall be treated as an acquisition that causes such
Person to own 20% or more of the Outstanding Company Voting Securities; and
provided, further, that if at least a majority of the members of the Incumbent
Board determines in good faith that a Person has acquired beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or
more of the Outstanding Company Voting Securities inadvertently, and such

 



--------------------------------------------------------------------------------



 



Person divests as promptly as practicable a sufficient number of shares so that
such Person beneficially owns (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) less than 20% of the Outstanding Company Voting
Securities, then no Change of Control shall have occurred as a result of such
Person’s acquisition; or
(b) Individuals who, as of July 13, 2010, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to
July 13, 2010 whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or
(c) The consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company or
the acquisition of assets of another corporation (“Business Combination”);
excluding, however, such a Business Combination pursuant to which (i) all or
substantially all of the individuals and entities who were the beneficial owners
of the Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation that as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Voting
Securities, (ii) no Person (excluding any employee benefit plan (or related
trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Business Combination and (iii) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board,
providing for such Business Combination; or
(d) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.
     2.3 “Committee” shall mean the Compensation Committee described in
Section 8.1 hereof.

- 2 -



--------------------------------------------------------------------------------



 



     2.4 “Common Stock” or “stock” means common shares, par value $.01 per
share, of the Company, including authorized and unissued shares and treasury
shares.
     2.5 “Company” means PolyOne Corporation, an Ohio corporation.
     2.6 “Director” shall mean any non-employee director of the Company.
ARTICLE III
ELECTIONS BY DIRECTORS
     3.1 Election to Defer. At any time designated by the Company before the
beginning of a taxable year (the “Election Period”), a Director may elect to
defer receipt of the compensation payable to him or her for services as a
Director during the taxable year. Such election shall be made on an election
form specified by the Company (the “Election Form”). A Director’s initial
Election Form will, subject to the following sentence, include an election as to
the time of payment or the commencement of payment and the manner of payment of
all amounts in his or her Account. In addition, if a Director has elected to
receive or commence payment in a specified year, the Election Form for the
Election Period immediately prior to such specified year shall contain the
Director’s election regarding the time and manner of payment of amounts in his
or her Account for that and all future Election Periods. Notwithstanding the
foregoing, with respect to the first taxable year in which a person becomes a
Director, such Director may, within 30 days of becoming a Director, make an
election to defer compensation payable to him or her in such taxable year for
services as a Director subsequent to the election. Each Director’s Election Form
shall indicate the portion of the Director’s compensation to be invested in an
interest-bearing account and the portion of such compensation to be invested in
Common Stock.
     3.2 Effectiveness of Elections. Elections shall be effective and, except as
set forth in Section 3.3, irrevocable upon the delivery of an Election Form to
the Committee. Subject to the provisions of Article VI, amounts deferred
pursuant to such elections shall be distributed at the time and in the manner
set forth in such election.
     3.3 Amendment and Termination of Elections. A Director may terminate or
amend his or her election to defer receipt of compensation by written notice
delivered to the Committee during the Election Period prior to the commencement
of the taxable year with respect to which such compensation will be earned.
Amendments which serve only to change the beneficiary designation shall be
permitted at any time and as often as necessary.
ARTICLE IV
COMMON STOCK AVAILABLE UNDER THE PLAN
     4.1 Common Stock. The aggregate number of shares of Common Stock that may
be credited to Accounts pursuant to the third sentence of Section 5.1 shall not
be limited. The aggregate number of shares of Common Stock that may be granted
and credited to Accounts pursuant to the last sentence of Section 5.1 under this
Plan in any fiscal year of the Company during the term of this Plan will be
equal to one tenth of one percent (0.1%) of the number of shares of Common Stock
outstanding as of the first day of that fiscal year. Shares of Common Stock
awarded to a Director as compensation pursuant to any other plan or arrangement
of the

- 3 -



--------------------------------------------------------------------------------



 



Company, the receipt of which the Director defers pursuant to this Plan, shall
not reduce the number of shares of Common Stock that may be granted under this
Plan in accordance with the immediately preceding sentence.
     4.2 Adjustment. In the event of any change in the Common Stock of the
Company by reason of a merger, consolidation, reorganization, or similar
transaction, or in the event of a stock dividend, stock split, or distribution
to shareholders (other than normal cash dividends), the Committee will adjust
the number and class of shares that may be issued under this Plan, the number
and class of shares subject to outstanding deferrals, and the fair market value
of the Common Stock, and other determinations applicable to outstanding awards.
ARTICLE V
ACCOUNTS
     5.1 Accounts. The Company shall establish and maintain a Deferred
Compensation Account (an “Account”) for each Director who elects to defer
compensation under the Plan. If the Director elects to have deferred cash
compensation invested in an interest-bearing account, the Company shall credit
the Account of the Director with an amount equal to one hundred percent (100%)
of the compensation deferred pursuant to this Plan. In the event that a Director
elects to have some or all of his or her cash compensation invested in Common
Stock, then the Company shall credit the Account of the Director with an amount
equal to one hundred percent (100%) of such compensation, in the form of a
number of shares of Common Stock, valued at its Fair Market Value. As used
herein, the Fair Market Value of Common Stock shall be the average of the high
and low prices of the Company’s Common Stock as reported on the composite tape
for securities listed on the New York Stock Exchange for the date immediately
preceding the date of crediting the Account, provided that if no sales of Common
Stock were made on said Exchange on that date, the Fair Market Value shall be
the average of the high and low prices of Common Stock as reported on said
composite tape for the preceding day on which sales of Common Stock were made on
said Exchange. The Accounts shall be credited as of the date on which the
compensation would otherwise have been paid to the Director, if not deferred
under the Plan. In the event that a Director elects to defer compensation that,
but for the Director’s election to defer, the Director would have received in
the form of Common Stock (rather than cash or some other non-stock form of
compensation), then the Company shall credit the Account of the Director with an
amount equal to one hundred percent (100%) of such compensation, in the form of
the number of shares of Common Stock otherwise payable to the Director under the
plan or arrangement of the Company providing for the payment of such
compensation, valued as provided in the plan or arrangement of the Company
providing for the payment of such compensation or, if no such provision is made,
at its Fair Market Value.
     5.2 Adjustment of Accounts. As of December 31 of each Calendar Year and on
such other dates as the Committee directs, the fair market value of the Account
of each Director shall be determined by crediting to the Account an amount equal
to the income earned during the Calendar Year, or other appropriate period, and
the number of shares of Common Stock credited to the Account, and then
determining the fair market value of the shares and other amounts credited to
the Account.

- 4 -



--------------------------------------------------------------------------------



 



ARTICLE VI
PAYMENT OF ACCOUNTS
     6.1 Time of Payment. Payment of the amount credited to a Director’s Account
shall commence upon a date which is not more than thirty days after the earliest
of (i) as elected by the Director in his Election Form, upon a specified date or
the date of the Director’s separation from service with the Company, as
determined in accordance with Section 409A of the Code (the “Separation from
Service Date”); provided, however, that the Director shall not have the right to
designate the taxable year of payment and further provided that if the payment
is to commence upon the Director’s Separation from Service Date and the Director
is a “specified employee,” as determined by the Company in its Specified
Employee Designation Procedure (a “Specified Employee”), at the Separation from
Service Date, the payment shall commence on the first day of the seventh month
following the Director’s Separation from Service Date, (ii) the death of the
Director or (iii) upon a Change in Control. To the extent a Director would be
entitled to payment upon the occurrence of a Change in Control pursuant to the
preceding sentence and such Change in Control does not constitute a permitted
distribution event under Section 409A(a)(2) of the Code, then payment will be
made, to the extent necessary to comply with the provisions of Section 409A of
the Code, to the Director on the earliest of (A) the Director’s Separation from
Service Date, provided, further, that if the Director is a Specified Employee at
the time of the Separation from Service Date, the payment to the Director shall
be made on the first day of the seventh month following such Separation from
Service Date or (B) the Director’s death. If a Director fails to make a valid
election as to the time of payment or the time of commencement of payment on his
Election Form completed after July 13, 2010, for purposes of clause (i) of this
Section 6.1, the Director will be deemed to have elected to commence payment on
the Director’s Separation from Service Date.
     6.2 Method of Payment. The amount credited to a Director’s Account shall be
paid, in whole or in part, to the Director in a lump sum and/or in annual
installments over a period of not more than ten years as specified in each
Director’s Election Form. Payments to be paid in annual installments shall be
paid in a series of substantially equal annual installments commencing on the
initial date of payment set forth in Section 6.1 and on each anniversary of such
date thereafter. Each installment payment shall be treated as a separate payment
and not as part of a series of payments for purposes of Section 409A of the
Code. Accounts shall be paid in kind, in cash, or shares of Common Stock, as
credited to the Account. If a Director fails to make a valid election as to the
manner of payment on his Election Form completed after July 13, 2010, the
Director will be deemed to have elected payment in a lump sum.
     6.3 Subsequent Payment Elections. A Director may elect to change his or her
election with respect to time of commencement or method of payment, or both,
with respect to an amount credited to the Director’s Account, provided that the
following requirements are met: (i) the election to change does not take effect
until at least 12 months after the date on which the election is made, (ii) with
respect to an election related to a payment that is to be made at a specified
time or pursuant to a fixed schedule, the election to change is made at least
12 months prior to the date on which that payment is scheduled to be made and
(iii) in the case of an election related to a distribution not described in
Section 6.4 or 6.5, the payment under such election will be made no less than
5 years from the original date on which such payment would be made. If an
election to change an original payment election is not timely made, or for any

- 5 -



--------------------------------------------------------------------------------



 



reason is not effective, amounts credited to the Director’s Account will
automatically be paid to the Director in the form(s) elected on the Director’s
Election Form(s).
     6.4 Unforeseeable Emergency Distribution. The Committee may at any time,
upon written request of a Director, cause to be paid to such Director, an amount
equal to all or any part of the Director’s Account if the Committee determines,
based on such reasonable evidence that it shall require, that such a payment is
necessary for the purpose of alleviating the consequences of an Unforeseeable
Emergency. Payments of amounts because of an Unforeseeable Emergency may not
exceed the amount necessary to satisfy the Unforeseeable Emergency plus amounts
necessary to pay taxes or penalties reasonably anticipated as a result of the
distribution after taking into account the extent to which the Unforeseeable
Emergency is or may be relieved through reimbursement or compensation from
insurance or otherwise, by liquidation of the Director’s assets (to the extent
the liquidation of such assets would not itself cause severe financial
hardship), or by cessation of deferrals under the Plan. For purposes of this
Plan, Unforeseeable Emergency shall mean an event which results in a severe
financial hardship to the Director resulting from (a) an illness or accident of
the Director, the Director’s spouse, the Director’s beneficiary or a dependent
of the Director, (b) loss of the Director’s property due to casualty or
(c) other similar extraordinary and unforeseeable circumstances as a result of
events beyond the control of the Director. The amount of a Director’s Account
shall be reduced by the amount of any Unforeseeable Emergency distribution to
the Director.
     6.5 Designation of Beneficiary/Payment upon Death. Notwithstanding the time
and manner of payment elected by a Director on his or her Election Form, upon
the death of a Director, the amount credited to his or her Account (including
any amount remaining in such Director’s Account after commencement of
installment payments to the Director) shall be paid in a single lump sum to the
beneficiary or beneficiaries designated by him or her within thirty days after
the date of the death of the Director, provided that no beneficiary will have
the right to designate the taxable year of payment. If there is no designated
beneficiary, or no designated beneficiary surviving at a Director’s death,
payment of a Director’s Account shall be made to his or her estate. Beneficiary
designations shall be made in writing. A Director may designate a new
beneficiary or beneficiaries at any time by notifying the Company.
     6.6 Taxes. In the event any taxes are required by law to be withheld or
paid from any payments made pursuant to the Plan, the appropriate amounts shall
be deducted from such payments and transmitted to the appropriate taxing
authority.
ARTICLE VII
CREDITORS
     7.1 Claims of the Company’s Creditors. The rights of a Director or his or
her beneficiaries to any payment under the Plan shall be no greater than the
rights of an unsecured creditor of the Company.

- 6 -



--------------------------------------------------------------------------------



 



ARTICLE VIII
ADMINISTRATION
     8.1 Appointment of Committee. The Committee shall administer the Plan.
Members of the Committee shall hold office at the pleasure of the Board of
Directors and may be dismissed at any time with or without cause.
     8.2 Powers of the Committee. The Committee shall administer the Plan and
resolve all questions of interpretation arising under the Plan with the help of
legal counsel, if necessary.
          Whenever directions, designations, applications, requests or other
notices are to be given by a Director under the Plan, they shall be filed with
the Committee. The Committee shall have no discretion with respect to Plan
contributions or distributions but shall act in an administrative capacity only.
Except as provided in the immediately following sentence, all decisions by the
Committee will be made with the approval of not less than a majority of its
members. Any interpretation by a majority of the Incumbent Directors then
serving on the Committee as to whether a sale or other disposition of assets by
the Company or an acquisition of assets of another corporation constitutes a
“sale or other disposition of all or substantially all of the assets of the
Company or the acquisition of assets of another corporation” for purposes of
clause (iii) of the definition of “Change of Control” in Section 2.2 hereof
shall be final and binding for all purposes of this Plan and any Accounts
hereunder, notwithstanding that the transaction in question was, or is
contemplated to be, submitted to stockholders of the Company for their approval
and notwithstanding such approval.
          It is intended that the Plan comply with the provisions of
Section 409A of the Code, so as to prevent the inclusion in gross income of any
amounts deferred hereunder in a taxable year that is prior to the taxable year
or years in which such amounts would otherwise actually be distributed or made
available to Directors or beneficiaries. This Plan shall be administered in a
manner that effects such intent. Any reference in this Plan to Section 409A of
the Code will also include any proposed, temporary or final regulations, or any
other guidance, promulgated with respect to such Section 409A by the U.S.
Department of Treasury or the Internal Revenue Service.
ARTICLE IX
MISCELLANEOUS
     9.1 Term of Plan. The Plan shall terminate on the tenth anniversary of the
approval of the Plan, as amended, by the shareholders at the 2004 Annual Meeting
of Shareholders. Once the Plan has terminated, no further shares of Common Stock
shall be granted; provided, however, that, except as provided in the following
sentence, any Accounts then existing shall continue in accordance with the
provisions of the Plan until the Accounts are paid out in accordance with the
provisions of Article VI. Effective July 13, 2010, the portion of the Plan
comprised of amounts that were deferred (as such term is defined in Section 409A
of the Internal Revenue Code of 1986, as amended) as of December 31, 2004 (and
earnings thereon) (“Grandfathered Accounts”) is terminated, and following such
termination, the Grandfathered Accounts shall be paid in lump sum payments as
soon as practicable thereafter and no later than December 31, 2010. The Company
reserves the right to amend or terminate the Plan at any time;

- 7 -



--------------------------------------------------------------------------------



 



provided, however, that no amendment or termination shall affect the rights of
Directors to amounts previously credited to their Accounts pursuant to
Section 5.1 or to future income to be credited to their Accounts pursuant to
Section 5.2, except as provided for the termination of the Grandfathered
Accounts and to the extent that such amendment or termination is deemed
necessary by the Company to ensure compliance with Section 409A of the Code.
     9.2 Assignment. No right or interest of any Director (or any person
claiming through or under such Director) in any benefit or payment herefrom
other than the surviving spouse of such Director after he or she is deceased,
shall be assignable or transferable in any manner or be subject to alienation,
anticipation, sale, pledge, encumbrance, or other legal process or in any manner
be liable for or subject to the debts or liabilities of such Director. Any
attempt to transfer, assign, alienate, anticipate, sell, pledge, or otherwise
encumber benefits hereunder or any part thereof shall be void.
     9.3 Effective Date of Plan. The Plan’s original effective date was
December 9, 1993, and it is hereby amended and restated effective as of July 13,
2010.
 
IN WITNESS WHEREOF, the Company, by its duly authorized officer, has caused this
Plan to be executed as of the ____ day of _______________, 2010.

            POLYONE CORPORATION
      By:           Kenneth M. Smith        Senior Vice President and
Chief Information and
Human Resources Officer     

- 8 -